Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered February 16, 1996, unanimously vacated, the proceeding treated as one transferred to this Court pursuant to CPLR 7804 (g), and, upon such transfer and review, the determination of respondent Police Commissioner denying petitioner’s application seeking restoration of his business carry pistol license is *174confirmed, the petition denied and the proceeding dismissed, without costs.
Respondent’s determination is supported by substantial evidence that petitioner failed to safeguard his gun, carried it with him after work while socializing, and displayed it to an individual in a threatening manner. ”[T]he dismissal of the criminal proceeding did not operate as a bar to the subsequent administrative proceeding or the determination to revoke the license based upon the circumstances underlying the criminal charges.” (Matter of St.-Oharra v Colucci, 67 AD2d 1104.) No basis exists to disturb respondent’s findings of credibility (see, Matter of Lipton v Ward, 116 AD2d 474, 477), or his decision that revocation of the pistol license is the appropriate penalty (see, supra, at 476). Concur—Sullivan, J. P., Ellerin, Nardelli, Tom and Mazzarelli, JJ.